Seawell, J.
In support of their appeal, the defendants challenge the-jurisdiction of the North Carolina Industrial Commission in the premises on the ground that at the time of his injury plaintiff was not a resident of this State. With regard to its agreement it points out that since the Industrial Commission at no time had jurisdiction of the-subject matter, the defendant did not waive its objection to the jurisdiction by that agreement or its subsequent payments, in accordance therewith, and neither conferred a jurisdiction upon the Industrial Commission which it did not have by virtue of the statute.
*465The North Carolina Workmen’s Compensation Act, chapter 120, section 36, Public Laws of 1929, provides: “Where an accident happens while the employee is employed elsewhere than in this State, which would entitle him or his dependents to compensation if it had happened in this State, the employee or his dependents shall be entitled to compensation if the contract of employment was made-in this State, if the employer’s place of business is in this State, and if the residence of the employee is in this State; . .
In so far as it depends upon the statute alone, the jurisdiction of the Industrial Commission attaches only (a) if the contract of employment was made in this State; (b) if the employer’s place of business is in this State; and (c) if the residence of the employee is in this State. All these circumstances must combine to give the jurisdiction.
We think it is clear that neither the agreement entered into by the plaintiff and the defendant nor the subsequent payments of the defendant thereupon amounted to a waiver of jurisdiction. The North Carolina Industrial Commission is not a court of general jurisdiction. It is an administrative board, with guasi-judicial functions (Maley v. Furniture Co., 214 N. C., 589), and has a special or limited jurisdiction created by statute and confined to its terms. The following observation from Hartford Accident and Indemnity Co. et al. v. Thompson, ..... Ga., ...., 147 S. E., 50, 51, is applicable here: “The authority of a court of limited jurisdiction in relation to subject matter over which it may exercise jurisdiction can be enlarged or extended only by the power creating the court. It cannot be done by act or consent of parties.” Thompson v. Funeral Home, 205 N. C., 801, 172 S. E., 500; Riggan v. Harrison, 203 N. C., 191, 165 S. E., 358; Reid v. Reid, 199 N. C., 740, 155 S. E., 719.
We do not agree that jurisdiction can be conferred upon the court by the circuitous route contended for by plaintiff and apparently adopted by the Industrial Commission, namely, that otherwise the act would be unconstitutional, since “North Carolina cannot extend to its citizens a right that it does not extend to citizens of other States,” or discriminate against a “nonresident employee.” This view of the matter was taken in a similar situation by the Court in Quong Ham Wah Company v. Industrial Accident Commission of California, 192 Pac., 1021 (dismissed for want of jurisdiction, 255 U. S., 455, 41 Supreme Court Reports, 373), which is cited in the opinion of the Pull Commission.
The apparent difficulty which the State might be under in extraterritorial extension of its laws, affecting the rights of residents of other states, and uncertainty as to the extent to which this State may be able to protect its own citizens and industries by giving its laws and the orders of the Industrial Commission such extra-territorial effect is sufficient ground to sustain the jurisdictional classification that the employee be a *466resident of tbis State, and tbis involves no unconditional discrimination. See annotations to Broderick v. Rosner; 100 A. L. R., 1133, 1148 (294 U. S., 629, 79 L. Ed., 1100).
We bave before us no question as to tbe policy of tbe Court, and not even a question as to tbe ultimate rights of tbe parties. We are only considering tbe jurisdiction of tbe Commission under tbe act creating it and tbe subject matter to wbicb it is sought to apply that jurisdiction— whether it complies fully with tbe condition upon wbicb tbe jurisdiction attaches.
Tbe Industrial Commission can only enforce an agreement made in accordance with tbe provisions of tbe act and by virtue of its authority, and does tbis simply as a detail of administration provided by statute, and under its statutory jurisdiction. It is a statutory method entirely of settling claims within its jurisdiction. If it bad no jurisdiction of tbe original claim it has none of tbe contract. It is not a general court in wbicb claims, even between master and servant or employer and employee, may be litigated when they arise upon mere contract, independently of tbe statutory jurisdiction, although such contract may be physically filed with tbe Commission. Any relief wbicb tbe Industrial Commission may give is of a totally different character. “When tbe statute creating tbe right provides an exclusive remedy to be enforced in a particular way, or before a special tribunal, tbe aggrieved party will be left to tbe remedy provided by statute.” Loomis v. Lehigh Valley Railway Co., 208 N. Y., 32, 101 N. E., 907.
Tbe question is not before us as to whether tbe contract may be independently enforced. If so, it must be in another forum.
Tbe judgment of tbe court below is
Reversed.